EXHIBIT 10.3

AMENDMENT NO. 2 TO THE

PIONEER NATURAL RESOURCES USA, INC.

401(k) AND MATCHING PLAN

(Amended and Restated Effective as of January 1, 2008)

THIS AMENDMENT NO. 2 is made and entered into by Pioneer Natural Resources USA,
Inc. (the “Company”):

WITNESSETH:

WHEREAS, the Company maintains the Pioneer Natural Resources USA, Inc. 401(k)
and Matching Plan (the “Plan”); and

WHEREAS, pursuant to Section 8.3 of the Plan, the Benefit Plan Design Committee
of the Company (the “Committee”) maintains the authority to amend the Plan at
any time; and

WHEREAS, the Committee desires to amend the Plan to allow Participants to defer
distribution of their Vested Interest under the Plan until such time as they
elect their Vested Interest to be distributed and to allow for early
distribution of all or a portion of a Participant’s Vested Interest.

NOW THEREFORE, the Plan is hereby amended effective January 1, 2009 as follows:

1. Section 6.1(a) of the Plan is hereby amended and restated in its entirety as
follows:

(a) Unless a Participant elects otherwise, distribution to the Participant or a
beneficiary under this Article shall be made or commence being made no later
than 60 days after the close of the Plan Year in which the latest of the
following occurs: (i) the Participant’s Normal Retirement Date, (ii) the tenth
anniversary of the year in which the Participant commenced participation in the
Plan, or (iii) the Participant’s separation from the employment of an Employer
for any reason other than his or her transfer to the employment of another
Employer or Affiliated Company. Notwithstanding the foregoing, the failure of a
Participant to consent to a distribution hereunder shall be deemed to be an
affirmative election to defer commencement of such distribution.

2. Section 6.1(b) of the Plan is hereby amended and restated in its entirety as
follows:

(b) Any provision of this Plan to the contrary notwithstanding, a Participant’s
entire interest shall be distributed, or begin to be



--------------------------------------------------------------------------------

distributed, to the Participant no later than the Participant’s Required
Beginning Date. For a Participant who is a 5% owner (as defined in Code
Section 416(i)), the “Required Beginning Date” is April 1 of the calendar year
following the calendar year such Participant attains age 70 1/2. For a
Participant who is not a 5% owner (as defined in Code Section 416(i)), the
“Required Beginning Date” is April 1 of the calendar year following the later of
the calendar year in which the Participant attains age 70 1/2 or retires.
Distributions that commence being made pursuant to this Section 6.1(b) shall be
made pursuant to Section 6.2 (excluding Section 6.2(c)) in accordance with the
minimum distribution requirements of Code Section 401(a)(9) and such regulations
thereunder as may be applicable from time to time; provided, however, that if
the Participant elects to waive the normal form of payment in accordance with
Section 6.2(b) with respect to such Participant’s Matching Plan Account, Mesa
Premium Account, Prior Plan Employer Account or Prior Plan Pre-Tax Account, the
alternative form of distribution shall be the minimum amounts required to be
distributed pursuant to Code Section 401(a)(9) and such regulations thereunder
as may be applicable from time to time, with any amount remaining upon the death
of the Participant to be paid in accordance with Section 6.3. Any Participant
who attained age 70 1/2 prior to January 1, 1999, and who elected to continue to
receive distributions prior to such Participant’s termination of employment
shall be entitled receive an annual distribution in accordance with the
preceding sentence (or may elect a larger or smaller amount for such annual
distribution) unless and until such Participant revokes such election.

3. Section 6.2(a) of the Plan is hereby amended and restated in its entirety as
follows:

(a) Except as otherwise provided in this Section, upon the Retirement or
termination of employment on account of Permanent Disability of a Participant,
the Vested Interest of such Participant shall be distributed to such Participant
by the Trustee at the direction of the Committee in a lump sum distribution;
provided, however, that if such Participant’s Vested Interest exceeds $5,000, he
or she may elect to receive his or her Vested Interest in monthly, quarterly or
annual installment distributions over a period of two or more years with the
first such installment to be payable within 90 days after the end of the Plan
Year in which the Participant’s employment terminates. Such installment payments
may be made over a period of years not to exceed one or a combination of the
following periods: (i) the life of the Participant, (ii) the lives of the
Participant and his or her designated beneficiary, (iii) a period certain not
extending beyond the life expectancy of the Participant, and (iv) a period
certain not extending beyond the joint life and last survivor expectancy of the
Participant and his or her designated beneficiary. Any provision of Section 6.3
to the contrary notwithstanding, if a Participant

 

2



--------------------------------------------------------------------------------

who elected installment payments dies prior to the distribution of the entire
amount of his or her Vested Interest, the remaining portion thereof shall be
distributed to his or her beneficiary or beneficiaries, as determined in
accordance with Section 6.3(a), in a single distribution within 90 days after
the end of the Plan Year during which the Participant died. For purposes of
determining whether the value of a Participant’s Vested Interest exceeds or does
not exceed $5,000, the value of a Participant’s Vested Interest shall be
determined without regard to the value of the Participant’s Rollover Account or
Roth Rollover Account.

4. The Plan is hereby amended by the addition of the following as
Section 6.2(c):

(c) Notwithstanding the foregoing provisions of this Section 6.2, if upon a
Participant’s Retirement or termination of employment on account of Permanent
Disability the Participant’s Vested Interest exceeds $5,000, no distribution
shall be made with respect to such Participant’s Vested Interest unless and
until the Participant elects to receive such distribution. An election made by a
Participant under this Section 6.2(c) to receive a distribution may be made with
respect to all or a portion of such Participant’s Vested Interest. A Participant
who elects to receive a distribution of less than his or her entire Vested
Interest may elect subsequent distributions with respect to his or her remaining
Vested Interest. For purposes of determining whether the value of a
Participant’s Vested Interest exceeds or does not exceed $5,000, the value of a
Participant’s Vested Interest shall be determined without regard to the value of
the Participant’s Rollover Account or Roth Rollover Account.

5. Section 6.4 of the Plan is hereby amended and restated in its entirety as
follows:

Section 6.4 Distribution of Separation from Employment Benefit.

(a) Except as otherwise provided in this Section, if a Participant separates
from the employment of an Employer or Affiliated Company for any reason other
than his or her Retirement, Permanent Disability, death or transfer to the
employment of another Employer or Affiliated Company, the Accounts of such
Participant shall be retained in trust and shall continue to be credited with
applicable earnings as provided in Section 4.3, and the Vested Interest of such
Participant shall be distributed to him or her by the Trustee at the direction
of the Committee in accordance with Section 6.2(a) as soon as practicable after
his or her Normal Retirement Date (or, if the Participant dies prior to such
date, the Vested Interest of such Participant shall be distributed upon his or
her death in accordance with Section 6.3); provided, however, that (i) each such
Participant shall have the right to elect, in the manner prescribed by the
Committee, to receive an early distribution of all or a portion of his or

 

3



--------------------------------------------------------------------------------

her Vested Interest as soon as practicable following such election and (ii) the
Committee shall require an early distribution of any such Participant’s Vested
Interest which does not exceed $5,000 in the form of a single distribution. The
Vested Interest or portion thereof of a Participant who elects to receive an
early distribution shall be distributed to him or her in the same manner as
provided in Section 6.2(a) for a distribution upon Retirement or Permanent
Disability. A Participant who elects to receive an early distribution of less
than his or her entire Vested Interest may elect subsequent early distributions
with respect to his or her remaining Vested Interest in accordance with this
subsection. Any provision of this Plan to the contrary notwithstanding, for
purposes of this Article a Participant shall not be treated as having separated
from the employment of an Employer or Affiliated Company prior to such time that
a distribution can be made to such Participant in accordance with Code
Section 401(k) and the regulations thereunder. For purposes of determining
whether the value of a Participant’s Vested Interest exceeds $5,000, the value
of a Participant’s Vested Interest shall be determined without regard to the
value of the Participant’s Rollover Account or Roth Rollover Account.

(b) Any provision of subsection (a) of this Section to the contrary
notwithstanding, except as otherwise provided in this subsection (b), if a
Participant whose Vested Interest exceeds $5,000 separates from the employment
of an Employer or Affiliated Company for any reason other than his or her
Retirement, Permanent Disability, death or transfer to the employment of another
Employer or Affiliated Company, such Participant’s Matching Plan Account, Mesa
Premium Account, Prior Plan Employer Account and/or Prior Plan Pre-Tax Account
shall be distributed to such Participant by the Trustee at the direction of the
Committee upon such Participant’s Normal Retirement Date by payment of the
entire amount in the form of a Qualified Joint and Survivor Annuity contract to
be purchased from a company selected by the Committee and commencing in payment
as soon as practicable thereafter (or, if the Participant dies prior to his or
her Normal Retirement Date, the Vested Interest of such Participant under the
Plan shall be distributed upon his or her death in accordance with Section 6.3);
provided, however, that each such Participant shall have the right to elect, in
the manner prescribed by the Committee, to receive an early distribution of all
or a portion of the amount credited to his or her Matching Plan Account, Mesa
Premium Account, Prior Plan Employer Account and/or Prior Plan Pre-Tax Account
as soon as practicable after such election. If a participant elects under this
subsection (b) to receive an early distribution, such distribution shall be made
in the form of (i) a Qualified Joint and Survivor Annuity contract to be
purchased from a company selected by the Committee and commencing in payment as
soon as practicable following such election or (ii) upon satisfaction of the
notice and waiver requirements of Section 6.2(b) in accordance with subsection
(a) of this Section. A Participant

 

4



--------------------------------------------------------------------------------

who elects to receive an early distribution of less than the entire balance in
his or her Matching Plan Account, Mesa Premium Account, Prior Plan Employer
Account and/or Prior Plan Pre-Tax Account may elect subsequent early
distributions with respect to such Accounts in accordance with this subsection.
For purposes of determining whether the value of a Participant’s Vested Interest
exceeds $5,000, the value of a Participant’s Vested Interest shall be determined
without regard to the value of the Participant’s Rollover Account or Roth
Rollover Account.

(c) Notwithstanding the foregoing provisions of this Section 6.4, no
distribution shall be made upon a Participant’s attainment of his or her Normal
Retirement Date unless and until such Participant elects to receive such
distribution. An election made by a Participant under this Section 6.4(c) to
receive a distribution may be made with respect to all or a portion of such
Participant’s Vested Interest. A Participant who elects to receive a
distribution of less than his or her entire Vested Interest may elect subsequent
distributions with respect to his or her remaining Vested Interest.

NOW THEREFORE, be it further provided that except as provided above, the Plan
shall continue in its current state.

* * * * * * * *

IN WITNESS WHEREOF, the Company has executed this Amendment No. 2 this 28th day
of October, 2009 to be effective as of the date specified above.

 

PIONEER NATURAL RESOURCES USA, INC.

By:

 

 /s/ Larry N. Paulsen

 

 Larry N. Paulsen

 

 Vice President, Administration and Risk

 Management

 

5